Citation Nr: 1718279	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to January 21, 2013 and greater than 70 percent beginning January 21, 2013 for adjustment disorder claimed as depression associated with recurrent cholesteatoma, right ear, postoperative.

2.  Entitlement to an initial compensable disability for headaches associated with recurrent cholesteatoma, right ear, postoperative.

3.  Entitlement to a compensable disability rating for conductive hearing loss, right ear.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from December 1986 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Specifically, the June 2008 rating decision, in part, continued a noncompensable disability rating for conductive hearing loss, right ear.  The September 2008 rating decision granted service connection for adjustment disorder (assigning an initial 10 percent disability rating) and headaches (assigning an initial noncompensable disability rating), each effective September 7, 2007, the date of the Veteran's claim for service connection.  

By rating action dated in May 2010, the RO increased the Veteran's disability rating for adjustment disorder from 10 percent to 30 percent effective September 7, 2007.  Subsequently, by rating decision dated in April 2016, the RO increased the Veteran's disability rating for adjustment disorder from 30 percent to 70 percent effective January 21, 2013.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to representation, the Board notes that the Veteran was previously represented by private attorney, David L. Huffman.  However, in June 2015 correspondence, the Veteran was informed that, effective August 8, 2014, VA cancelled Mr. Huffman's authority to represent VA claimants.  The Veteran was offered the opportunity to elect new representation but has not yet done so.  As such, he is proceeding without representation, pro se.  

The Veteran indicated in his May and July 2010 VA Form 9s that he wished to testify at RO and Board hearings.  In April 2016 and March 2017 correspondence, he withdrew the hearing requests.



FINDINGS OF FACT

1.  Prior to January 21, 2013, the Veteran's adjustment disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of the following symptoms: anxiety; depression; sleep disturbance; and poor self-esteem without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  Beginning January 21, 2013, the Veteran's adjustment disorder has been manifested by occupational and social impairment with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood due as a result of the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and obsessional rituals which interfere with routine activities; without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  Since the grant of service connection, the Veteran's headaches are manifested by characteristic prostrating attacks averaging less than one in 2 months and are not productive of severe economic inadaptability.

4.  During the pendency of the appeal, the Veteran's nonservice-connected left ear is assigned Level I hearing, and he has no worse than Level VIII hearing in the right ear.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 30 percent for adjustment disorder, prior to January 21, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a disability rating greater than 70 percent for adjustment disorder, beginning January 21, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2016).

3.  The criteria for an initial compensable disability rating for headaches are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§4.1, 4.3, 4.7, 4.12a, DC 8100 (2016).		

4.  The criteria for a compensable rating for right ear conductive hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2016).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
With regard to the adjustment disorder and headache issues, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his adjustment disorder and headaches from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for adjustment disorder and headaches was granted and an initial rating was assigned in the September 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the right ear issue, through a September 2007 notice letter, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to support his claim.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Additionally, with regard to the Veteran's adjustment disorder, he was afforded VA examinations in July 2008 and August 2015 to determine the nature and severity of this disorder.  With regard to the Veteran's headaches, he was afforded VA examinations in July 2008 and July 2015 to determine the nature and severity of this disorder.  With regard to the Veteran's right ear hearing loss disorder, he was afforded VA examinations in March 2008 and July 2015 to determine the nature and severity of this disorder.  There have been no allegations that such examinations are inadequate or that such disorders have increased in severity since the most recent examinations.  Furthermore, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.    As such, the Board finds that there is no need to obtain new examinations.  

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  However, VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Adjustment disorder

The Veteran's service-connected adjustment disorder is evaluated under the criteria of 38 C.F.R. § 4.130, DC 9440.  See 38 C.F.R. § 4.130.  Under that code, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board after August 4, 2014, GAF scores will not be used in the evaluation of his psychiatric disorder.  Id.  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Evidence relevant to the current level of severity of the Veteran's adjustment disorder includes VA examination reports dated in July 2008 and August 2015.  Also of record are private psychiatric evaluations and disability benefits questionnaires completed by Dr. W.C. in December 2012/January 2013 and Dr. S.B.W. in February 2014.  

During the July 2008 VA examination, the Veteran reported that he was residing with his wife of 20 years and their two children, ages 8 and 12.  He reported a good relationship with his wife and children and denied abuse in the relationships.  He also reported that he had "lots of friends" and a good relationship with other family members, including his mother with whom he had daily contact.  He indicated mild withdrawal from social activities secondary to feelings of embarrassment due to problems hearing others.  His primary leisure activities centered around outdoor activities with his children, including hiking and fishing.  He also golfed approximately once per month and watched television.  Following service, the Veteran worked at an aluminum factory for approximately 15 years but, after the plant shut down, he obtained employment with the United States Postal Service where he had been employed as a mail carrier for approximately three years.  He denied disciplinary problems at work and also denied problems maintaining his responsibilities, to include excessive tardiness or missed time away from work.

The Veteran denied previous mental health treatment, including psychiatric hospitalizations or suicide attempts.  Private treatment records dated in May 2007 noted that the Veteran "feels anxious a good deal of time" and was "having trouble falling asleep."  The Veteran also denied previous substance abuse treatment.  The Veteran reported feelings of anxiety and depression, which he attributed to his service-connected right ear disability.  He also reported problems with sleep initiation and self-esteem.  

On mental status examination, the Veteran was alert and oriented to all spheres and was casually dressed and appropriately groomed.  He reported his mood as "nervous" with a congruent affect.  He reported that he was usually "low keyed."  The Veteran was cooperative throughout the interviewing process and appeared to be of average intelligence with adequate judgment and insight.  He displayed appropriate eye contact, did not display evidence of memory impairment, and was deemed to be a reliable source of information.  His speech was of normal rate, rhythm and volume, goal directed and purposeful, and he did not display evidence of impaired thought processes or reality testing.  He reported that he was able to maintain his activities of daily living independently.  The Veteran denied suicidal/homicidal ideation and mania.  He also denied symptoms of generally anxiety or obsessive compulsive disorder.  He denied a history of head injuries or memory problems unrelated to an inability to hear.  

The Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood and assigned a GAF of 72.  The examiner opined that the Veteran's psychiatric symptoms were likely due to his service-connected right ear disability.  According to the examiner, an adjustment disorder, by definition, is the presentation of clinically significant psychological symptoms in the presence of a stressor.  In the Veteran's case, the chronic stress of his inability to hear as well as physical limitations secondary to his service-connected right ear problem resulted in feelings of depression including depressed mood, low self-esteem, and mild anhedonia.  The Veteran also reported symptoms of anxiety in reaction to his service-connected right ear problems, including anxiety, impaired sleep, and panic-like symptoms regarding his ability to care for his family.  The Veteran's depression and anxiety symptoms were, reportedly, mild in nature and did not have a significant impact on his ability to function in occupational or social settings.  These symptoms had resulted in some withdrawal from activities he finds pleasurable and a mild degree of isolation.  However, the Veteran had generally satisfactory occupational functioning and there did not appear to be a decrease in work efficiency due to psychological symptoms.  

In a December 2012 private psychological assessment by Dr. W.C. (clinical psychologist) it was noted that the Veteran continued to live with his wife and two children and that he continued to work as a mail carrier for the United States Postal Service. 

On mental status examination, the Veteran was alert, fully oriented, and generally cooperative.  He was appropriately dressed with good grooming and hygiene.  His expressions and mannerisms were appropriate but he frequently looked away when eye contact was made.  The Veteran was cooperative but guarded and rapport was slowly obtained.  He related to the examiner in a friendly but distant manner.  Throughout the interview, he also appeared apathetic and somewhat passive.  He volunteered little information but responded to questions in a thorough manner.  The Veteran's speech was relevant and at an appropriate rate and volume.  No aphasia or dysarthria were noted.  Thought processes were spontaneous, logical, and coherent.  There was no evidence of any disturbance in form or content of thought.  He denied hallucinatory activity and delusions were not observed.  The Veteran described his mood as "somber" and his affect appeared constricted to flat.  He talked frequently about how his health issues had interfered with the quality of his life and negatively affected his relationships.  The Veteran walked with a normal gait and denied the use of prostheses or assistive devices.  His anxiety level was mildly elevated throughout the interview.  Psychomotor activity was characterized as restless.  No involuntary movements or pain behaviors were noted.  The Veteran appeared to have an adequate fund of knowledge.  His mode of thinking appeared fluid as he was able to see abstract relationships and discriminate fundamental from superficial relationships.  Considering his educational and cultural background, is intellectual functioning was estimated to be in the average range.  He appeared to be a good historian, and his memory processes were mainly intact.  There appeared to be no significant impairment in delayed recall.  He was able to instantly recite four objects and remember the objects after a 20 minute delay.  His concentration, persistence, and paced were assessed by having him recite serial sevens.  He made no errors but performed the task rather slowly.  He was also able to remember seven digits forward and five digits backward.  Overall, he would appear mildly impaired in this domain.  He appeared able to form social judgments, use common sense, and understand the rules of conventional behavior.  It appeared that he had the ability to make reasonable decisions.  He denied suicidal or homicidal ideation and past attempts.  Insight and judgment were considered satisfactory.  The Veteran was capable of completing his basic activities of daily living; however, he noticed that when he is ill or depressed, he completes these activities less frequently.  His management of instrumental activities of daily living appeared intact.  The Veteran did not demonstrate any difficulty understanding the verbal instructions regarding personality testing.  Throughout the testing scenario, he was monitored to ensure he understood the testing process.  He verbally indicated that he understood the questions and was having no difficulty.       

Dr. W.C. diagnosed pain disorder associated with psychological factors and a general medical condition, major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).  He assigned a GAF of 54.  It was noted that the Veteran reported a number of difficulties consistent with a significant depressive experience; feelings of sadness, anhedonia, sleep disturbance, and fatigue.  He described himself as being more wary and sensitive in interpersonal relationships.  He may experience a mild degree of maladaptive behavior patterns aimed at controlling anxiety.  He has likely experienced a disturbing traumatic event; an event that continued to distress him and produce recurrent episodes of anxiety.  He also reported that alcohol abuse had caused occasional problems in his life. 

In a January 21, 2013 Disability Benefits Questionnaire (DBQ) Dr. W.C. indicated that the Veteran's psychiatric disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Significantly, Dr. W.C. wrote that it was not possible to determine what portion of the occupational and social impairment was caused by each diagnosed disorder.  Dr. W.C. indicated that the Veteran's psychiatric disorder resulted in the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work life setting; inability to establish and maintain effective relationships.     

In a February 2014 private psychological evaluation by Dr. S.B.W. (clinical psychologist) it was noted that the Veteran continued to work as a mail carrier for the United States Postal Service and had held this position since 2005.  

On mental status examination, the Veteran was nervous with some hand shaking and twisting of his pen.  He maintained appropriate but performed the assessments hastily.  Rapport was easily established and maintained.  The Veteran participated in appropriate social dialogue.  He answered questions with some elaboration.  His thoughts were coherent and goal-directed and his train of thought was without disturbances of logic or bizarreness.  His speech was relevant and without evidence of unusual ideation.  When asked to describe his mood, he reported that he was anxious, nervous, and fidgety.  His affect was restricted in range and his emotional reactions were relevant to the thought content and situation.  

On the Anxiety/Worry Scale of the Clinical Assessment of Depression, the Veteran scored in the range of "Very Significant Clinical Risk."  He endorsed numerous items that were consistent with symptoms of anxiety.  The Veteran's mental content consisted of his having feelings of low self-esteem, unhappiness, depression, feelings of being punished, hopelessness, sadness, self-loathing, indecision, and a lack of joy in his life.  The Veteran admitted to having suicidal thoughts, however, he denied ever having made an attempt.  He added that he had "thoughts on a bad day" and remarked that he had made plans for suicide but also stated that he did not think he would ever go through with it.  During the interview, there were no indications of psychotic distortions, including ideas of reference, hallucinations, faulty perceptions, or misinterpretations of consensual reality.  
On the Mini Mental Status Examination, the Veteran scored in the range of "Normal Cognitive Function."  He was alert, responsive, and well oriented.  He handled ideas well and without concreteness and he responded correctly to three of the four general fund of knowledge questions.  The Digit Span Task assessed the ability to concentrate as well as immediate memory.  The Veteran score in the average range when asked to repeat a series of digits in the forward position.  He scored in the low average range when asked to repeat a series of digits in the reverse position.  He described his memory as forgetful, however, all components of memory, including remote, recent, and immediate memories, appeared to be intact as far as could be determined that time.  With regard to insight and judgment, the Veteran responded appropriately to imaginary situations that required social judgment.  He understood the outcomes of his behavior and was influenced by this awareness.  The Veteran was able to manage his own self-care in all major areas of daily living.  He added that his wife often has to speak for him as he as trouble hearing.  

Dr. S.B.W. diagnosed PTSD, pain disorder, major depressive disorder, generalized anxiety disorder, and alcohol abuse.  She assigned a GAF of 48.  It was noted that the Veteran experienced serious impairment in several areas of functioning, no support system, no leisure activities, sleep impairment, and severe depression which negatively impacted his life, work, and family.  He also experienced panic attacks and forgetfulness.   

In a February 2014 DBQ Dr. S.B.W. indicated that the Veteran's psychiatric disorders resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. Significantly, Dr. S.B.W. wrote that it was not possible to determine what portion of the occupational and social impairment was caused by each diagnosed disorder.  Dr. S.B.W. indicated that the Veteran's psychiatric disorder resulted in the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work life setting; inability to establish and maintain effective relationships; suicidal ideation; and obsessional rituals which interfere with routine activities.       
	
During the August 2015 VA examination, the examiner diagnosed major depressive disorder with anxious distress and it was noted that this was a natural progression of the Veteran's originally diagnosed adjustment disorder with mixed anxiety and depressed mood.  The examiner also diagnosed alcohol use disorder, moderate.  Significantly, the examiner noted that it was possible to differentiate what symptoms are attributable to each psychiatric diagnosis, noting that only symptoms involving alcohol use could be attributed to the Veteran's alcohol abuse.  The examiner noted that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  Significantly, the examiner indicated that it was not possible to differentiate what portion of the indicated level of occupational and social impairment is attributable to each of the Veteran's psychiatric diagnoses.  This above was based on a review of the claims file.

 The Veteran reported that he continued to live with his wife and two children.  He attended church regularly and enjoyed spending time with his family, watching television, and golfing three to four times per year.  He continued to work as a mail carrier for the United States Postal Service.  He reported that he got along well with his co-workers and supervisors and reported no problems at work other than not hearing instructions or people misunderstanding his not hearing them as rudeness.  The Veteran reported experiencing depression, anxiety, poor sleep, low self-esteem, and low energy.  The examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

On mental status examination, the Veteran had normal hygiene and appropriate eye contact.  He as polite, nervous, and slightly shy.  He had a soft handshake, a steady gait, and a casual posture.  Speech rate and rhythm were normal while volume was appropriately modulated.  He was able to think abstractly, was oriented times three, and was able to come to appropriate conclusions.  His thought patterns were coherent, logical, and responsive.        		

1. Prior to January 21, 2013

For the period prior to January 21, 2013, considering such evidence in light of the criteria noted above, the Board finds the Veteran's adjustment disorder did not meet the criteria for an initial rating higher than 30 percent.  As noted above, the next highest rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Here, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability prior to January 21, 2013.  In this respect, prior to January 21, 2013 the Veteran was not found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships..  As above, during the Veteran's July 2008 VA examination, the Veteran was working full time and maintained good relationships with his wife, mother, and two children.  He had adequate judgment and insight, his speech was logical and focused at all times, he denied panic attacks, and there was no evidence of impairment in immediate, short, or long-term memory.

As the criteria for the next higher, 50 percent rating were not met, it logically follows that the criteria for any higher evaluation likewise were not met prior to January 21, 2013.  Furthermore, the Veteran did not exhibit any symptomatology indicative of a 70 or 100 percent rating prior to January 21, 2013.
      
2. Beginning January 21, 2013

For the period beginning January 21, 2013, after a careful review of the objective medical evidence, the Board finds that the evidence does not support an evaluation higher than 70 percent for the Veteran's adjustment disorder.  Significantly, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  While the Veteran admitted to having suicidal thoughts during the February 2014 evaluation with Dr. S.B.W., he denied having made an attempt and, while he reportedly had made plans for suicide, he also indicated that he did not think that he would ever "go through with it."  He has demonstrated the capability for self-care.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9411.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed and maintaining minimal personal hygiene.  Moreover, a 70 percent evaluation contemplates neglect of personal appearance and hygiene.  

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which would support a 100 percent rating under DC 9411.

The Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status, or his own name, which is another example supporting a 100 percent rating under DC 9411.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's adjustment disorder has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his adjustment disorder is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account his statements, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA and private physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, a rating higher than 70 percent beginning January 21, 2013 is not warranted.  

B. Headaches

The Veteran's headaches are rated under 38 C.F.R. § 4.12a, DC 8100.  Under DC 8100, migraines are evaluated as follows: a noncompensable rating is assigned with characteristic prostrating attacks averaging less frequently than one in 2 months over last several months; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Evidence relevant to the level of severity of the Veteran's migraine headaches includes July 2008 and July 2015 VA examination reports.  During the July 2008 VA examination, the Veteran reported a daily, constant ache sensation that is located behind his right ear in the right temporal region, rated as a 5 on a scale of 1 to 10.  He also reported flare-ups, with a severe headache rated as a 10 on a scale of 1 to 10 that occurs with varying frequency, sometimes twice a week and sometimes he goes without a headache for a couple of weeks.  The pain is always located behind the ear and radiates up to the top of his cranium occasionally.  He treated his headaches with Aspirin every day.  He worked for the United States Postal Service and reported an inability to focus.  He reportedly missed work multiple times due to the pain itself and sometimes due to physician appointments regarding the pain.  The assessment was moderately incapacitating headaches in nature from history.

During the July 2015 VA examination, the Veteran was diagnosed with migraine, including migraine variants.  The Veteran reported experiencing daily headaches, some days being more severe than other days.  He reportedly experienced dizziness and nausea during the headaches.  He reported that, when getting home from work, he would need to lay down for about an hour to rest to try to ease the pain.  He chewed on his fingernails to take his mind off of the migraine pain.  He treated his headaches with Tylenol.  His headache symptoms included constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and worsened pain with physical activity.  Non-headache symptoms included nausea, sensitivity to light, and sensory changes.  The pain can last all day but, with medication, can be controlled.  The pain was usually on the right side of the head.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain "with less frequent attacks."  The examiner also noted that the Veteran's headaches were not productive of severe economic inadaptability.  With regard to the functional impact of the Veteran's headaches, it was noted that the Veteran's headaches impact his ability to work.  Specifically, as a mail carrier for the United States Postal Service, the Veteran needs to take frequent breaks during the work day and, at times, takes longer to complete tasks at work due to head pain.  Concentration on the job was affected at times due to the headaches.            

Given the evidence of record, the Board finds that an initial compensable disability rating for the Veteran's headaches is not warranted.  Significantly, during the July 2008 VA examination, it was noted that the Veteran had only "moderately incapacitating" headaches.  Also, the July 2015 VA examiner indicated that the Veteran's prostrating attacks were "less frequent."  As above, a rating of 10 percent under DC 8100 requires evidence of characteristic prostrating attacks averaging one in 2 months over last several months.  By indicating that the Veteran's headaches were only "moderately incapacitating" in July 2008, the Board finds that there was no evidence of "characteristic prostrating attacks" at that time.  Also, while the July 2015 VA examiner indicated that the Veteran did experience "characteristic prostrating attacks," the examiner indicated that the frequency of the attacks warranted a noncompensable rating (i.e., "with less frequent attacks.")  

While the Veteran contended in his July 2010 substantive appeal that a 50 percent disability rating was warranted for his headaches due to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, the Board notes that there is no evidence of this.  Significantly, even with the Veteran's occasional headaches, he has been able to maintain full-time employment with the United States Postal Service during the pendency of the appeal.  As such, an initial compensable disability rating for the Veteran's headaches is not warranted.

C. Right ear conductive hearing loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

The Board initially notes that the Veteran is only service-connected for right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In this regard, in order for the right ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  However, as will be discussed below, the Veteran's right ear hearing loss results in no worse than Level VIII hearing impairment. As such, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing.

On March 2008 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:



Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
65 dB
75 dB
75 dB
75 dB
Left Ear
5 dB
0 dB
10 dB
10 dB

Puretone Threshold Average
Right Ear
72.5 dB
Left Ear
6.25 dB

Speech Discrimination
Right Ear
92%
Left Ear
98%

The examiner diagnosed severe, mixed hearing loss of the right ear.  Exceptional pattern of hearing loss is shown for the right ear.  These audiometry test results equate to Level II hearing in the right ear using Table VI and equate to Level VI hearing in the right ear using Table VIA. 38 C.F.R. § 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in the right ear and Level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.

On July 2015 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
75 dB
80 dB
90 dB
90 dB
Left Ear
15 dB
10 dB
10 dB
10 dB

Puretone Threshold Average
Right Ear
84 dB
Left Ear
11 dB


Speech Discrimination
Right Ear
72%
Left Ear
92%

With regard to the functional impact, the Veteran reported that he had difficulty with communication.  Specifically, the Veteran had trouble hearing his children's and wife's voices, he misunderstood instructions at work, and could not hear people when they spoke to him on his right side.  The examiner diagnosed mixed hearing loss of the right ear.  There was an exceptional pattern of hearing loss shown.  These audiometry test results equate to Level VII hearing in the right ear using Table VI and equate to Level VIII hearing in the right ear using Table VIA. 38 C.F.R. § 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level VIII hearing in the right ear and Level I hearing in the nonservice-connected left ear results in a noncompensable rating.  38 C.F.R. § 4.85.

Considering such evidence in light of the criteria noted above, the Board finds that, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing, and, as he has no worse than Level VIII hearing in the right ear, he is not entitled to a compensable rating for his right ear hearing loss. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty in hearing certain voices, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson, supra; Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert, supra. 

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty with communication.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered). 


D.  All Issues

The Board has considered his statements that his disabilities are worse than the currently assigned ratings, both prior to and beginning January 21, 2013.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's adjustment disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for higher evaluations.  Furthermore, other than requesting higher evaluations, his pleadings have been non-specific.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against increased ratings for adjustment disorder either prior to or beginning January 21, 2013, his headaches, and/or his right ear hearing loss, and the appeal is denied.


ORDER

An initial disability rating greater than 30 percent prior to January 21, 2013 for adjustment disorder is denied.

A disability rating greater than 70 percent beginning January 21, 2013 for adjustment disorder is denied.

An initial compensable disability rating for headaches is denied.

A compensable disability rating for right ear conductive hearing loss is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


